Citation Nr: 0945464	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  99-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for post-traumatic 
stress disorder (PTSD) for the period from February 15, 1991, 
to February 10, 1993.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from February 11, 1993, to December 20, 
1994.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The appellant had active military service from September 1969 
to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1991, and April, May, and December 1999 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO). The June 1991 rating decision denied 
entitlement to service connection for PTSD.  The Veteran 
perfected his appeal as to his claim and, following several 
Board remands, in an April 1999 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation, effective from February 11, 1993. The 
May 1999 rating decision, in pertinent part, denied a rating 
in excess of 50 percent for the PTSD.

In May 1999, the Veteran's then-representative submitted a 
notice of disagreement (NOD) as to the evaluation assigned 
for PTSD.  The Veteran later perfected his appeal as to the 
claim for an increased rating for PTSD.  In December 1999, 
the RO awarded a 100 percent disability evaluation for PTSD, 
effective from January 8, 1996. The appellant then appealed 
the effective date of the total disability rating.  In a 
January 2003 decision, the Board, in pertinent part, denied 
the claim for an effective date earlier than January 8, 1996, 
for the award of the 100 percent rating for PTSD.

The appellant appealed the Board's January 2003 decision to 
the U.S. Court of Appeals for Veterans Claims.  In that 
litigation, a Joint Motion for Partial Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required so that the Board could set forth 
adequate reasons or bases for its findings and conclusions, 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In an Order of October 2003, the Court, in 
pertinent part, vacated the Board's decision as to the 
Veteran's claim regarding his service-connected PTSD, and 
remanded the matter pursuant to the Joint Motion.  The Joint 
Motion also noted that the appellant had submitted a June 
1999 written statement, in which he disagreed with the 50 
percent rating assigned for his PTSD; that document could be 
considered an NOD as to the April 1999 rating decision which 
assigned the initial rating.

Thereafter, in a decision issued by the Board in July 2004, 
the following issues were addressed: (1) entitlement to a 
compensable rating for PTSD for the period from February 15, 
1991, to February 10, 1993; (2) entitlement to an evaluation 
in excess of 50 percent for PTSD for the period from February 
11, 1993, to December 20, 1994; and (3) entitlement to an 
effective date prior to January 8, 1996, for the award of the 
100 percent rating for PTSD.  The Board denied claims (1) and 
(2), and granted an earlier effective date of December 21, 
1994, for the assignment of the 100 percent evaluation for 
PTSD.

The appellant appealed the Board's July 2004 decision to the 
Court of Appeals for Veterans Claims. In December 2005, a 
Joint Motion for Partial Remand was executed by the appellant 
and the VA General Counsel, averring that remand was required 
for additional evidentiary development, only as affecting 
claims (1) and (2).  The parties moved not to disturb the 
Board's grant of a 100 percent disability rating for the 
period from December 21, 1994, to January 7, 1996.  In an 
Order issued in January 2006, the Court, in pertinent part, 
vacated the Board's decision as to issues (1) and (2) 
regarding PTSD, and remanded these matters pursuant to the 
Joint Motion.  These claims are the issues in the present 
decision.  

The Board in August 2006 remanded the case in compliance with 
that Order and Joint Motion.  Following RO development and 
readjudication with issuance of a supplemental statement of 
the case (SSOC) in June 2009, the case has now returned to 
the Board for further review.  


FINDINGS OF FACT

1.  For the rating period from February 15, 1991, through 
February 10, 1993, the weight of the evidence is against the 
Veteran having then had PTSD present to a disabling degree.  

2.  For the rating period from February 11, 1993, through 
October 24, 1993, the weight of the evidence is against 
entitlement to a higher disability rating than the  50 
percent assigned, with reliable evidence not presented to 
support any particular level of disability for the Veteran's 
PTSD.

3.  For the rating period from October 25, 1993, to December 
20, 1994, the weight of the evidence favors a finding that 
the Veteran was demonstrably unable to obtain or retain 
employment due to his PTSD.  


CONCLUSIONS OF LAW

1.  For the rating period from February 15, 1991, through 
February 10, 1993, the criteria for a compensable disability 
rating for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.132, Diagnostic Code 
(DC) 9411 (effective prior to November 7, 1996).

2.  For the rating period from February 11, 1993, through 
October 24, 1993, the criteria for a disability rating in 
excess of 50 percent for PTSD are not met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.132, DC 9411 (effective prior to November 7, 1996).

3.  For the rating period from October 25, 1993, to December 
20, 1994, the criteria for a 100 percent disability rating 
for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.132, Code 9411 (effective prior to November 7, 
1996), 4.130, DC 9411 (effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA, 
enacted in November 2000, has retroactive effect to a claim, 
such as the instant one on appeal, which was pending before 
VA or the Board prior to that date. Pelegrini v. Principi, 18 
Vet. App. 112, 118 (2004) ("This Court consistently has 
applied the VCAA to cases pending before VA at the time of 
the VCAA's enactment"); see 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001) (construing most VCAA provisions to apply 
"to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the Veteran 
filed his claim prior to its enactment, the provisions of the 
VCAA still apply.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, there is no per 
se error where, as here, the initial adjudication occurred 
prior to promulgation of the VCAA.  Pelegrini.

Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the Veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, absence of prior notice is not prejudicial when 
this did not affect "the essential fairness of the 
[adjudication]," and where the claim was afforded a 
meaningful opportunity to participate in the processing of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.

The Veteran was afforded a VCAA letter in January 2008 
addressing the issues herein adjudicated, which was followed 
by RO readjudication of the claim by a SSOC in June 2009.  
This January 2008 letter informed of the notice and duty-to-
assist provisions of the VCAA, and informed of the 
information and evidence necessary to substantiate the claims 
for higher evaluations for PTSD.  The letter also informed of 
the respective roles of the Veteran and the VA in developing 
the claims and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is 
obtained falling to the Veteran.  The VCAA letter also 
informed of the types of medical and lay evidence which may 
serve to support the claims.  The Veteran was also afforded 
notice of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board accordingly concludes that the VCAA notice elements 
were adequately fulfilled for the Veteran's claims for higher 
ratings for PTSD for the periods from February 15, 1991, to 
February 10, 1993, and from February 11, 1993, to December 
20, 1994.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  These elements of generic 
notice for an increased rating claim were also met by the 
VCAA letter.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that the RO 
appropriately assisted the Veteran in obtaining indicated 
treatment and evaluation records, and associated all records 
obtained with the claims folders.  These efforts included 
obtaining VA treatment records, and attempts to obtain 
available private treatment records.  As discussed infra, 
attempts were made to obtain private treatment records 
associated with the National Vietnam Veterans Outreach 
Program in El Monte, California, and the National Vietnam 
Veterans Family Counseling Program (NVVFC), but neither could 
be found and they are apparently no longer in existence, with 
records accordingly no longer available.  The RO also 
informed the Veteran, including by the appealed rating action 
and by SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claims.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the Veteran in the development of 
a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

The Board also finds that the RO completed development 
requested by the Board in its August 2006 remand, including 
requesting from the Veteran information and evidence 
regarding any pertinent VA or private examination or 
treatment records, and seeking to obtain indicated treatment 
and hospitalization records, including as discussed supra 
regarding private organizations or programs not found.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations 
when necessary is not implicated in this case, since there is 
no indication that a current examination could possibly 
further the Veteran's claim for higher evaluations for PTSD 
over intervals more than a decade in the past.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.
 
No further statement has been received from the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the higher initial 
rating claim herein adjudicated, the Board finds that any 
error in notice and development assistance cannot 
"reasonably affect the outcome of the case," and hence will 
not affect "the essential fairness of the [adjudication]" 
for the appealed claims.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claims.  Thus, the Board 
determines that the evidentiary record is adequate, and hence 
any development which the Veteran may have perceived remained 
to be accomplished in furtherance of his claims was the 
responsibility of the Veteran.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claim for Higher Ratings for PTSD

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Veteran. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

Here, the Board has duly considered the Veteran's lay 
statements.  While such symptoms as flashbacks or intrusive 
memories and their effects on functioning may be to some 
degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable impairments in mental 
functioning, test findings, and conclusions of medical 
treatment professionals and examiners.  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders, which includes 
PTSD.  A claim for rating PTSD would accordingly be evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, effective 
prior to November 7, 1996; and 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective as of November 7, 1996.  Generally, in a 
claim for a higher or increased rating, where the rating 
criteria are amended during the course of the appeal, VA must 
consider both the former and the current schedular criteria, 
although only the amended version may be applied as of its 
effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  In this case, because the questions at issue 
are for higher ratings than the noncompensable rating 
assigned from February 15, 1991, through February 10, 1993, 
and than the 50 percent rating assigned from February 11, 
1993, through December 20, 1994, only the prior rating 
criteria for mental disorders are applicable.  

Under the prior rating criteria for psychoneurotic disorders 
(inclusive of PTSD), where the disability is less impairing 
than would warrant a 30 percent evaluation, but there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, a 10 percent rating is 
warranted.  Where there is definite impairment in ability to 
establish and maintain effective and wholesome relationships, 
with symptoms such as reduced initiative, flexibility, 
efficiency, and reliability, together producing definite 
industrial impairment, a 30 percent rating is warranted.  
Where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating is assigned.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment, a 70 percent 
rating is assigned.  Where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or where the Veteran is demonstrably unable 
to obtain or maintain substantially gainful employment, a 100 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to Nov. 7, 1996).

The Court has determined that these three prior rating 
criteria enumerated for a 100 percent rating are to be viewed 
separately, so that the Veteran need only satisfy one of the 
three criteria in order to warrant the grant of a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

The claims file contains a private psychiatric treatment 
evaluation dated in January 1971, while the Veteran was still 
in service.  The Veteran was seen with reports of depression, 
suicidal thoughts, and some reported homicidal thoughts 
related to his sergeant.  The Veteran provided a history of 
being a loner and somewhat isolated, with increasing anxiety 
and apprehension related to a fear of emotional closeness, 
all present prior to his being drafted into service.  The 
Veteran reported also experiencing increasing isolation and 
difficulty relating to others over approximately the past 
year.  He informed of great difficulty relating to others 
while in service in Vietnam.  Upon that evaluation, he was 
"extremely apprehensive, anxious," with perspiration and 
sweaty palms.  He also was "guarded, circumstantial, and 
evasive," with "marked retardation in his speech."  He had 
a moderately severely depressed mood, with "intense 
underlying fears and apprehensions."  Judgment and insight 
were impaired.  The treating physician assessed that the 
Veteran was "ineligible for the military" because he was 
"highly emotionally unstable," noting that he was in 
"desperate need of psychiatric care."  Records reflect that 
the Veteran was absent without leave (AWOL) at the time of 
that evaluation.  

A brief July 1988 VA treatment note informs that the Veteran 
was seen complaining of sleep disturbance, with some PTSD 
symptoms.  The note provides no further details of a 
psychiatric nature.

A July 1988 VA nurse's assessment notes the Veteran's 
complaints of physical symptoms of pain and burning 
sensations, as well as his report of unemployment for one 
year.  He reported having some sleep disturbance as well as 
flashbacks from Vietnam, but denied current nightmares or 
depressive symptoms.  The nurse noted that the Veteran was 
alert, coherent, and in no apparent distress, and that his 
mood was pleasant. 

A February 11, 1993, VA practitioner's note informs that the 
Veteran had been scheduled for a compensation and pension 
examination but reported that was unable to make the 
appointment because he had been under stress and could not 
drive.  He further explained that his symptoms were getting 
worse, and that he was up at night "on alert" related to 
his combat experiences.  He further asserted that he would 
get head pain whenever he drove.  He reported current therapy 
at the American GI Forum.  The Veteran denied suicidal 
ideation or attempt, denied homicidal ideation, and denied 
audio or visual hallucinations.  He did report chronic pain.  
The medical practitioner assessed PTSD.  

At a VA hospitalization from October 25, 1993, to November 
24, 1993, for multiple pain complaints including radiating 
pain from the low back to the lower extremities, the Veteran 
endorsed intermittent mild distress due to pain.  The 
examiner also noted that "[t]hought processes seemed slowed 
and delayed."  Psychology reports including from the 
Veteran's participation in group therapy, noted that he was 
occasionally tangential, and displayed a tendency toward 
grandiosity and hypomanic affect.  However, observed mood was 
relatively stable.  Physiological examination and testing did 
not reveal significantly impairing (physical) conditions, and 
upon release from hospitalization the Veteran was judged 
capable of returning to work or pre-hospitalization 
activities.  

Upon an October 29, 1993, VA initial psychological 
consultation, in the course of the hospitalization, the 
Veteran reported increasing inability to perform duties after 
a head injury in service (for which head injury service 
connection has been previously denied based on the weight of 
the evidence against such an injury in service).  The Veteran 
reported in the past holding several temporary positions as a 
clerk and a machinist, but reported feeling "panicky" when 
confronted with a full-time job offer.  He reported last 
working in 1988 as a mail clerk.  He also reported a past 
suicide attempt in 1973 for which he was hospitalized for a 
day.  He reported always having lived with his parents, and 
having others drive him because he feels anxious driving.  He 
also reported currently being supported by his parents, but 
being in the process of filing for Social Security 
Supplemental Security Income (SSI).  Testing revealed that 
the Veteran had an average amount of pain which affected his 
level of activity, and that he had normal ranges of 
temperament and anger both as experienced and expressed.  An 
MMPI-II profile, which was deemed valid, showed excessive 
concern about physical complaints.  The profile also 
indicated a high level of emotional lability, and feeling 
alienated and isolated, possibly reflecting a schizophrenic 
process or situational or personal stress.  He displayed 
significant attention deficits.  The examiner further 
assessed possible disordered thinking as well as memory 
problems, both possibly due to an organic neurological 
condition.  

Upon February 1994 VA treatment, the Veteran complained of 
flashbacks, intrusive thoughts, violence, hypervigilance, 
social isolation, problems with intimacy, anxiety, sleep 
problems, and recurrent nightmares.  He was noted to still be 
unemployed since 1988.  The examiner further noted that the 
Veteran was receiving current VA treatment including pain 
management and individual therapy.  The Veteran again 
reported combat in service with associated head injury, with 
anxiety and PTSD symptoms continuing since 1971.  He also 
reported developing intrusive symptoms and chronic pain 
symptoms since that time.  The examiner found the Veteran to 
be very depressed, fragile, and needy.  The examiner's 
diagnoses included PTSD, depression, and anxiety.  

A March 1994 VA treatment notes that the Veteran "has 
nightmares and is completely isolated and disabled."  
However, the treating mental health practitioner did not 
clarify whether this complete disability was due only to 
psychological conditions.  Rather, the practitioner also 
noted that the Veteran was not able to sleep due to back 
pain, and had not been able to use his TENS unit due to a 
rash.  The practitioner also noted side effects of medication 
including headaches, kidney pain, and constipation.  Due to 
these complications, medications were stopped.  

An April 1994 VA treatment notes that the Veteran complained 
of  "severe pain and multiple physical complaints as well as 
some psychological stress and flashbacks."  However, the 
mental health practitioner noted that these complaints were 
presented with "an air of drama" and were accompanied by 
contradictions in the Veteran's history, causing the 
practitioner to question whether all the statements were 
valid.  The practitioner diagnosed PTSD, anxiety, and 
somatization, to rule out pseudologia (pathological lying).  

Upon an April 1994 VA psychiatric examination for 
compensation purposes, the Veteran again asserted head trauma 
in service, though the examiner noted that the claims file 
revealed no evidence of injury.  He complained of chronic 
daily physical pain from multiple ailments which he asserted 
precipitated or aggravated his PTSD symptoms.  Regarding such 
symptoms, he averred that he had daily recollections of 
Vietnam, usually precipitated by something that stimulated 
the memory, and that at such times he tried not to think of 
the experiences or tried to otherwise distract himself.  He 
also complained of frequent nightmares.  He described 
flashback episodes which the examiner characterized as 
questionable.  He also reported a feeling of detachment or 
estrangement, and a sense of foreshortened future.  He 
endorsed difficulty sleeping and concentrating, 
hypervigilance, and difficulty being close to or trusting 
people.  He reported depressive symptoms, hopelessness, 
worthlessness, and excessive guilt, though he denied suicidal 
ideation.  There was no history of past psychiatric 
hospitalization beyond the reported day of hospitalization 
following a suicide attempt in 1974.  The Veteran reportedly 
had received psychiatric treatment for the past two years, 
with none prior to that time.  

The April 1994 VA examiner noted the Veteran's history of 
various short-term employments post service, usually lasting 
six to ten months.  However, the Veteran reported that 
currently physical problems predominated, with chronic pain 
keeping him from working.  Yet he also reported that he had 
concentration and thinking problems, and reported becoming 
easily stressed in work settings.  The Veteran provided a 
history of attending junior college for one year and 
currently living with his parents.  He had some friends.  The 
examiner noted that the Veteran did not get extremely close 
to people, had never been married, and probably had social or 
interpersonal problems which might be of a long-standing 
nature.  

At the April 1994 examination, the Veteran's mood was mildly 
depressed; affect was stable and appropriate though of 
decreased range; thinking was intact.  He had no suicidal or 
homicidal ideation, no hallucinations, no thought insertions 
or withdrawals, and no thought broadcasting or paranoid 
ideations.  He exhibited good concentration and attention 
upon testing, as well as intact short, medium, and long-term 
memory.  Abstraction ability was intact.  Insight and 
judgment were good, while fund of knowledge was adequate.  
The examiner diagnosed PTSD and assessed environmental 
stressors as severe, but assigned a Global Assessment of 
Functioning (GAF) Scale score of 60, with a high of 60 in the 
past year.  The examiner noted, in effect, that the Veteran's 
musculoskeletal chronic pain disability resulted in 
occupational impairment to a much greater extent than did his 
PTSD.  

At July 1994 VA treatment, the Veteran complained of 
recurrent combat dreams or nightmares, with associated night 
sweats and bed wetting.  The examiner assessed PTSD, panic, 
and depression.  

At August 1994 VA treatment, the examiner noted that the 
Veteran was "very fragile and anxious."

At a September 1994 VA treatment, the Veteran continued to 
complain of intrusive war images, nightmares, and flashbacks.  
He also complained of depression, grief, panic, and anxiety 
symptoms, with a preoccupation with death and dying.  The 
examiner noted that he expended his mental energy dealing 
with both low back pain and mental pain.  The examiner 
assessed that the Veteran "has been unemployed and 
[un]productive [due to an inability to] concentrate or 
complete tasks."  The examiner found "no major change in 
his mental condition since last year."

An October 1994 treatment examiner noted depressive symptoms 
including feeling "disgusted with himself," despondent, and 
anhedonic.  Sleep and anxiety levels also continued 
unchanged.  The examiner observed that the Veteran was "very 
despondent, dramatic, and hopeless."

A November 1994 VA treatment record noted complaints of more 
panic attacks, anxiety, and hypervigilance.  However, the 
examiner noted that the Veteran was "trying to dramatize his 
condition."  While Elavil had reportedly helped his sleep, 
his stress continued.  The examiner assessed PTSD, but also 
assessed panic, depression, and chronic pain syndrome.  The 
examiner noted that the Veteran continued to be "very 
despondent, dramatic, and hopeless."

In a December 1994 letter from the American GI Forum, 
National Veterans Outreach Program in El Monte California, a 
program coordinator informed that the Veteran had been a 
client of the American GI Forum, National Vietnam Veteran 
Family Counseling Program (VVFCP), since January 22, 1992, 
with ongoing regular VVFCP individual psychotherapy.  She 
noted that the Veteran had always lived with his parents.  
She said the Veteran had been treated in the Program for 
symptoms of hyperarousal as well as intrusive symptoms of 
PTSD.  She noted "pronounced impairment due to disturbed 
thoughts which affect his ability to obtain employment, 
engage in social relationships and daily activities."  She 
added that reported symptoms also included irritability, 
anxiety, loneliness, insomnia, and nightmares about Vietnam.  
She noted that the Veteran's combat exposure score indicated 
heavy combat, and his Mississippi Scale score was 99, below 
the cut-off of 107 for PTSD.  However, the coordinator 
nonetheless reported a diagnosis of chronic PTSD, with a 
Global Assessment of Functioning (GAF) Scale score of 34.  As 
discussed in the VCAA portion of this decision, the American 
GI Forum could not be contacted, and the Veteran's VVFCP 
records could not be obtained.  

Upon VA psychological evaluation in January 1995 for 
compensation purposes, the Veteran complained of anxiety, 
stress, depression, nightmares, flashbacks, cold sweats, 
shortness of breath, poor concentration, very poor memory, 
insomnia, absence of a job, and suicidal ideas.  He 
complained of isolation from family and friends, and 
expressed a wish that he were dead.  The examiner noted that 
the Veteran had not been employed for a long time, and that 
he was in receipt of SSI.  The examiner observed evidence of 
psychomotor retardation attributed to back pain and hip pain, 
but found no evidence of agitation or catatonia.  The Veteran 
did exhibit a slow, low speech with occasional stutter.  His 
mood was unstable, angry, and anxious, while his affect was 
labile.  He endorsed nightmares and flashback.  The examiner 
found the Veteran's memory to be very poor, particularly for 
recent memory and recall, and found concentration and 
calculation poor.  The examiner diagnosed PTSD, found 
environmental stressors to be severe, and assigned a Global 
Assessment of Functioning (GAF) Scale score of 40.  

A further MMRI-2 test was administered in January 1996.  
However, the Veteran endorsed high levels of psychological 
symptoms, and a reviewing psychologist concluded that these 
invalidated the test.  

The Veteran underwent a VA neuropsychology evaluation in May 
2004 based on his complaints of a past history of head 
injury, multiple somatic pain symptoms, depression, and poor 
attention.  At the consultation, the Veteran provided a 
history again including of a head injury in service, as well 
as of meningitis in service.  The Veteran also endorsed 
current symptoms including problems with memory, language, 
bilateral motor function, attention, and cognition, all since 
the reported head injury.  The Veteran reported that 
following his enlistment he had completed three years of 
junior college, worked at a music company, and also held 
temporary jobs as a clerk and as a machinist.  He reported 
losing these positions due to cognitive deficits and due to 
PTSD.  However, the psychologist noted that 
neuropsychological tests were performed, with results showing 
memory, attention, and concentration all within normal 
limits, with intact frontal problem solving skills.  The 
Veteran's spontaneous interview behavior showed cognitive 
disorganization that was inconsistent with these test 
results.  The examiner concluded that psychological rather 
than neurological factors were contributing to this verbally 
disorganized presentation, noting that October 1993 MMPI 
findings were consistent with a person who was "worried, 
tense, indecisive, overactive, and emotionally labile."  

The May 2004 psychologist further noted that the Veteran's 
indications of somatic complaints were high, consistent with 
his history of complained-of chronic pain.  An MCMI-II, while 
grossly valid, showed a bias toward endorsing negative 
symptoms.  Acute psychological and personality scales 
suggested that the Veteran had significant psychological 
distress.  A Mississippi Scale for PTSD indicated marked 
distress.  The psychologist noted that the answers on this 
scale were not uniformly elevated, indicating validity of the 
presence of PTSD.  However, the examiner also noted that the 
test results as a whole were equivocal because of the absence 
of endorsed neurological dysfunction.  The psychologist 
opined that the Veteran had verbal organizational deficits 
that were more likely of a psychological origin associated 
with sleep disturbance, PTSD, and chronic pain.  The 
psychologist further assessed that the Veteran's cooperation 
during testing argued against attempts at manipulation or 
malingering.  The psychologist assigned provisional Axis I 
diagnoses of PTSD and somatoform disorder, and deferred any 
Axis II diagnosis.  

These records over the rating periods in question, as well as 
the above-reviewed more recent evaluations tending to show 
psychological causes of complained-of yet largely 
physiologically unsupported pain or other somatic complaints, 
present a mixed psychiatric picture.  The Veteran's 
endorsement of symptoms attributed to head injury in service 
are of questionable relevance, since no head injury in 
service was ever corroborated and service connection for a 
head injury was previously adjudicatively denied.  There is 
also no clear finding or even preponderant finding in medical 
records that the Veteran's reported symptoms attributable to 
the alleged head injury may be attributed to his service-
connected PTSD.  Rather, verbal interaction suggestive of 
possible cognitive impairment was not found to be supported 
by cognitive testing, with memory and other mental 
functioning found impaired at some times but not at others.  
This appears consistent with the attribution of these 
symptoms within medical records, including upon the May 2004 
examination, to psychological causes.  However, the Board 
must ultimately attempt to ascertain the extent of 
dysfunction attributable to the Veteran's service-connected 
PTSD, including any of these apparent psychological overlays 
on cognitive functioning and any somatization (as also 
indicated in the clinical records) including impairment 
associated with complained-of pain without identified 
physiological cause.  

While examiners have questioned the reliability of the 
Veteran's accounts of PTSD symptoms such as flashbacks and 
preoccupation with memories of Vietnam, the Veteran's 
psychological dysfunction as it may relate to work-type 
activities appears to be real, as related to depression and 
anxiety, with noted associated neediness and psychological 
fragility.  While the Veteran has over the rating periods in 
question provided some reports that he is unable to work 
largely due to physiological symptoms including of pain, a 
strong likelihood of psychogenic origin for such 
physiological symptoms has also been noted in treatment and 
examination records, with complaints and reported impairments 
generally out of proportion to any likely physiological 
causes.   Thus, by the weight of the evidence presented, 
these reported physiological complaints and impairments may 
be attributed to the Veteran's psychological disability, 
which has in turn been associated with his PTSD.  (The Board 
will not here attempt to parse out those portions of 
psychological disability attributed to service-connected 
PTSD, versus unrelated depression or personality dysfunction, 
because medical reports and the record as a whole are 
inadequate to support such an analysis.)  

Thus, the Veteran's symptoms or incapacities to be associated 
with his service-connected PTSD for purposes of the Board's 
adjudication herein, include residing with his parents, not 
driving, not working, experiencing substantially somaticized 
debilitating physical ailments or physical pains of various 
sorts, and his fairly consistently displayed symptoms of 
depression, panic, anxiety, detachment, and/or apparent 
retardation in cognitive capacities upon verbal interaction.  
While an apparent higher level of functioning was observed at 
the April 1994 VA examination, particularly with 
psychological and cognitive testing, this does not 
significantly detract from the overall reasonably consistent 
picture of predominating depression, anxiety, and somaticized 
impairments in functioning.  The record as a whole 
substantially combines to present a picture of a Veteran who 
has been more likely than not incapable of obtaining or 
sustaining substantially gainful employment since his 
hospitalization beginning October 25, 1993, as discussed 
infra.  However, that level of disability is not supportable 
for prior rating intervals at issue in this case, also as 
discussed infra. 

The February 11, 1993, VA treatment note, which the RO has 
relied upon to support a documented increase in severity of 
PTSD, evidences symptoms inclusive of somatic pain, 
psychological stress, sleep impairment, and resulting 
preclusion of effective functioning (manifested as inability 
to drive to an appointment).  However, this is to an extent 
contradicted by the Veteran's subsequent report upon the 
October 29, 1993, VA psychological consultation, that he 
always had others drive him because he felt anxious driving.  
Hence, it would appear that the Veteran was to some degree 
dissembling when he used anxiousness about driving on that 
occasion as a reason for not having shown for a VA 
examination.  His reports at that time of increased severity 
of symptoms of his condition are thus also questionable.  
Somatic and psychological symptoms in later treatment records 
do support a greater impairment with effective incapacity for 
work and work-like activities due to mental and somatic 
symptoms precluding effective functioning, but these 
increased symptoms are not supported merely by the Veteran's 
assertions as presented on February 11, 1993. 

For the rating interval from February 15, 1991, through 
February 10, 1993, the Board must recognize that the 
evidentiary record simply does not establish the presence of 
disabling psychiatric disability.  While it is true that the 
Veteran was found to be psychologically impaired at prior 
treatments in January 1971 and again in July 1988, these were 
years prior to the rating period in question beginning 
February 15, 1991.  His psychological condition in this case 
has not been shown or found to be static in nature since its 
inception, and the Board would be without evidentiary basis 
for concluding that disability shown in 1971 or 1988 or 1993 
or 1994 was also present in 1991 or 1992.  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for its determinations of disability or level of 
functioning.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board is cognizant of the Veteran's contentions, in 
effect, that he has had ongoing severe or completely 
disabling PTSD since at least February 15, 1991, if not much 
earlier, but we cannot here accept the Veteran's assertions 
of degree of disability attributable to his PTSD at 
particular times in the past, particularly where, as here, he 
has been assessed on multiple occasions to be unreliable in 
his assertions of both symptoms and history of disability, 
including tending to enhance negatively his symptoms, and to 
complain of symptoms, both psychological and physical, 
without a reliable relationship to actual symptoms or 
disability.  Specifically, at the Veteran's initial 
psychiatric consultation in October 1993, the examiner found 
memory problems and possibly disordered thinking. 

Further, although he complained of very poor memory upon VA 
examination in January 1995 and that examiner  found very 
poor memory particularly for recent memory and recall, an 
April 1994 examiner found intact short, medium, and long-term 
memory, and May 2004 psychological testing showed memory 
within normal limits.  Similar contradictions are present 
regarding concentration and thinking.  In short, either the 
Veteran is unreliable regarding his reports of symptoms such 
as impairments of memory, concentration, and thinking, or 
these are reliable self-reports of such impairments and those 
impairments themselves preclude relying on the Veteran for 
his self-reported history of disability.  At the April 1994 
VA examination the examiner questioned the veracity of the 
Veteran's report, and made a differential assessment of 
pseudologia.  Upon January 1996 MMRI-2 testing, the examiner 
noted to that the test was invalid due to over-endorsement of 
symptoms.  Similarly, MCMI-II testing showed bias toward 
endorsing negative symptoms.  

Thus, the Veteran has evidenced either significant memory and 
thought impairment or significant unreliability in reporting 
of symptoms, either of which serve to negate reliability of 
the Veteran's accounts of past symptoms or severity of 
disability over the interval from February 15, 1991, through 
February 10, 1993.  While the U.S. Court of Appeals for the 
Federal Circuit has recently ruled in favor of the 
proposition that a Veteran's statements, by themselves, may 
in certain circumstances serve to support the presence of 
disability at a prior time, the Board finds that the 
Veteran's impairments as related to reliability of his 
history preclude reliance on his statements of disability to 
support his claim.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The claims file contains objective 
evidence from the period from February 15, 1991, through 
February 10, 1993, regarding the nature and severity of his 
PTSD, and hence there is no basis upon which to ascertain the 
level of disability during that interval.  A determination of 
the existence of a disability or a certain level of 
disability at a prior time may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  However, neither of those factual predicates is 
present to any reliable degree to support the Veteran's 
disability claim for that initial rating interval from 
February 15, 1991, through February 10, 1993.  In this 
regard, the Board is reminded that it may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  

Further, the Veteran is not here rated for an easily lay-
observable condition,such as a fractured leg or a rash, which 
a Veteran may usually be relied upon to address at least 
somewhat accurately as to its presence and to some degree as 
to its severity.  Rather, the Board is here addressing a 
mental disorder, which by its nature is ephemeral:  it cannot 
be seen or touched or felt in any physical sense.  Here, the 
Veteran himself, in his clarity of observation or judgment or 
memory or objectivity, may be impaired by that condition.  
The Board here concludes, based on absence of reliability of 
the Veteran's accounts of symptoms and characterizations of 
his disability, that his own statements are insufficiently 
reliable to support a particular level of PTSD disability, or 
indeed even the presence of PTSD disability, over the rating 
interval from February 15, 1991, through February 10, 1993.  
Espiritu; cf. Jandreau.  Accordingly, in the absence of 
contemporaneous corroboration of a compensable level of 
disability over that rating period, the Board concludes that 
the preponderance of the evidence is against entitlement to a 
compensable rating for the Veteran's PTSD for the rating 
interval from February 15, 1991, through February 10, 1993.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.132, DC 9411 (1995).  

The complaints recorded in a February 11, 1993, note 
documenting the Veteran's inability to attend an examination, 
were consistent with the symptoms of impairment observed at 
subsequent examinations and treatments, and were specifically 
consistent with the mental fragility and anxiousness as 
assessed at his August 1994 treatment.  However, because the 
Veteran did not appear for that examination, the level of 
impairment then suffered by the Veteran cannot be discerned.  
The Board accordingly cannot find that a higher disability 
rating is warranted from that date.  Rather, owing to the 
exceeding paucity of contemporaneous evidence to support any 
level of disability prior to the Veteran's VA examination or 
significant treatment, the Board finds that the preponderance 
of the evidence is against entitlement to a disability rating 
above the 50 percent assigned for the Veteran's PTSD 
beginning effective February 11, 1993.   

The Veteran was seen by VA upon his October to November 1993 
hospitalization, and the pain complaints for which he was 
hospitalized were substantially assessed as somatic in 
origin.  Upon the October 29 psychiatric evaluation during 
that hospitalization, the examiner noted that the Veteran was 
experiencing panic associated with job prospects, was living 
with and being supported by his parents, and was having 
feelings of alienation as well as difficulties with 
concentration, emotional lability, and possible 
schizophrenic-type thought processes.  More relevantly for 
purposes of the present adjudication, a September 1994 VA 
treatment examiner noted that the Veteran's PTSD condition 
had not significantly changed in the past year, and hence 
since that September to October of 1993 hospitalization.  At 
that September 1994 treatment, the Veteran was assessed to be 
unemployable due to multiple mental disorder manifestations 
including depression, anxiety, impairment of concentration, 
and mental distractions including somatic-related 
difficulties.  The Board is thus presented with a treating 
examiner's assessment to the effect that the Veteran's mental 
disorder, essentially unchanged since the hospitalization 
beginning September 24, 1993, resulted in the Veteran being 
unemployable.  The evidentiary record as a whole does not 
present contrary evidence to suggest employability since that 
hospitalization.  Accordingly, the Board finds that the 
evidence preponderates in favor of the conclusion that the 
Veteran was unemployable due to his PTSD beginning from the 
October 24, 1993, date of hospitalization.  

In summary, the Board herein finds that the evidence 
preponderates against a higher disability rating than the 
zero percent assigned from February 15, 1991, through 
February 10, 1993, and than the 50 percent assigned from 
February 11, 1993, through October 23, 1993.  Accordingly, 
the benefit of the doubt doctrine does not apply as to those 
rating periods.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, we 
find that a preponderance of the evidence does support a 100 
percent rating effective from October 24, 1993, vice the 
previously assigned date of December 21, 1994.

The Board has duly considered staged ratings, but finds that 
further staged ratings are not warranted than the ratings 
assigned herein, because the evidence preponderates against 
assignment of higher disability ratings than those assigned 
herein for any interval over the rating periods in question.  
Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).


ORDER

A higher rating than the zero percent assigned for PTSD for 
the interval from February 15, 1991, through February 10, 
1993, is denied.  

A higher rating than the 50 percent assigned for PTSD for the 
interval from February 11, 1993, through October 23, 1993, is 
denied.  

A 100 percent rating is assigned for the rating period from 
October 24, 1993, to December 20, 1994, subject to the laws 
governing the payment of monetary awards.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


